            CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 1 of 27




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

  Susan M. Reichert, on behalf of herself             Case No.
  individually and on behalf of all others
  similarly situated,

                 Plaintiff,                                   CLASS ACTION
                                                               COMPLAINT
  v.

  Netgain Technology, LLC,                               JURY TRIAL DEMANDED

                Defendant.



       The allegations made in this Class Action Complaint are based upon information and

belief except those allegations that pertain to Plaintiff, which are based on personal

knowledge. Each allegation either has evidentiary support or, alternatively, pursuant to Rule

11(b)(3) of the Federal Rules of Civil Procedure, is likely to have evidentiary support after a

reasonable opportunity for further investigation or discovery.

                                     INTRODUCTION

       1.     Plaintiff Susan Reichert (“Plaintiff”) brings this proposed class action on behalf

of herself individually and on behalf of all others similarly situated, by and through her

attorneys, against Defendant Netgain Technology, LLC (“Netgain” or “Defendant”) for its

failure to secure and safeguard the confidential, personally identifiable information of

hundreds of thousands of consumers. Although the information stolen may vary by individual

class member, the categories included names, account numbers, Social Security numbers,

driver’s license numbers, bank account numbers, and dates of birth (“PII”), as well as personal

health information such as medical record numbers, health insurance policy and identification
                                               1
             CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 2 of 27




numbers, clinical notes, referral requests, laboratory results, immunization information,

medical disclosure logs, in addition to other medical and health related information (“PHI”).

       2.      Netgain provides cloud-enabled IT solutions and managed services to various

types of business entities including healthcare providers and accounting companies.

       3.      Netgain has provided IT solutions for organizations for nearly 20 years, with

offices and data centers located in Chicago, Minneapolis, San Diego, and Phoenix. With

approximately 130 employees across its locations, Netgain generates $32.35 million dollars

in sales.1

       4.      Indeed, Netgain offers cybersecurity solutions, yet failed to secure its own

systems from cybercriminals.

       5.      In late September 2020, and due to Netgain’s inadequate data security and

failure to comply with federal and state data privacy standards, an unauthorized third party

used compromised credentials to gain access to Netgain’s digital environment. Thereafter,

the unauthorized third-party gained access to, and then exfiltrated, the files and records of

various businesses that are customers of Netgain, including Neighborhood Healthcare,

Health CenterPartners of Southern California, Woodcreek Provider Services, LLC, Apple

Valley Clinic/Allina Health, Ramsey County, Sandhills Medical Foundation, and Crystal

Practice Management.




1
 https://www.dnb.com/business-directory/company-
profiles.netgain_technology_llc.52f33163cb3c315c73f15169f269e977.html (last accessed May
26, 2021).
                                              2
            CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 3 of 27




       6.      In late September 2020, an unidentified third-party launched a ransomware

attack against Netgain using the data exfiltrated. Netgain was then forced to take some of its data

centers offline as a protective measure in an effort to contain the threat and restore services. Netgain

reportedly paid a ransom of $2.3 million to the cybercriminals to restore its systems and for

assurances that they would delete all copies of the data obtained and further would not

publish, sell, or otherwise disclose the data. This series of events is referred to in this

Complaint as the “Data Breach.”

       7.      Due to Netgain’s negligence and inadequate data security, Plaintiff and Class

members have suffered irreparable harm and are subject to an increased risk of identity theft.

Plaintiff and Class members’ PII and PHI have been compromised and they must now

undertake additional security measures to minimize the risk of identity theft.

                                 JURISDICTION AND VENUE

       8.      This Court has jurisdiction over this action under the Class Action Fairness

Act, 28 U.S.C. § 1332(d)(2). The amount in controversy exceeds $5 million exclusive of

interest and costs. At least one Plaintiff and Defendant are citizens of different states. There

are more than 100 putative class members.

       9.      This Court has jurisdiction over Defendant because Netgain Technology, LLC

maintains its principal place of business in Minnesota, regularly conducts business in

Minnesota, and has sufficient minimum contacts in Minnesota. Defendant intentionally

availed itself of this jurisdiction by marketing and selling products and services from

Minnesota to many businesses nationwide.



                                                   3
               CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 4 of 27




         10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because

Defendant Netgain Technology, LLC’s principal place of business is in this District and a

substantial part of the events, acts, and omissions giving rise to Plaintiff’s claims occurred

in this District.

                                            PARTIES

         11.     Plaintiff Susan Marie Reichert is a resident of Cable, Wisconsin and brings this

lawsuit on behalf of herself and all others similarly situated. Plaintiff Reichert received a

notice, dated March 26, 2021, that her PII and PHI had been compromised by a cyberattack

and confirmed that data involved in the cyberattack contained patient data, stolen from Apple

Valley Clinic because its IT service provider, Netgain Technology, LLC experienced the

Data Breach.

         12.     Defendant Netgain Technology, LLC is a United States cloud-based IT

services provider based in St. Cloud, Minnesota and incorporated in Delaware.

                                 FACTUAL BACKGROUND

         13.     Netgain was founded in 2000 under the premise “that there had to be a better

way to implement, manage and support IT.”2 As a provider of new and innovative IT services

and solutions, Netgain claims to have revolutionized the industry for support and help desk

experiences for organizations across various industries. By 2004, only a few years after its

inception, Netgain found its niche in specialized healthcare service and support. As a

provider of cybersecurity solutions, among other IT services, Netgain has both the duty and



2
    https://netgaincloud.com/about-us/history/ (last accessed May 26, 2021).
                                                 4
               CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 5 of 27




the expertise to safeguard the data of the organizations receiving its services. Plaintiff and

Class members had a reasonable expectation that Netgain would safely and securely store

their PII and especially their PHI from digital theft and misuse.

         14.     As detailed more fully below, Netgain failed store the PII and PHI safely and

securely entrusted to it and failed to prevent it from being compromised during the Data

Breach.

                 A.    The Data Breach

         15.     Netgain claims to be the industry standard for secure and scalable IT as a

Service for accounting and healthcare businesses.3       As such, Netgain is well aware the

accounting and healthcare industries process the most valuable data for cybercriminals.

         16.     In fact, Netgain touts its data security measures are like “Housing user data

within the granite confines of a former Federal Building” which “ensures a level of structural

stability that our clients trust.”4 Yet, while its customers reasonably believed their data was

safe within Netgain’s confines, between September 2020 and November 2020 Netgain

allowed cyber criminals to infiltrate Netgain’s security walls.

         17.     In late September through December 2020, Netgain was subjected to a

ransomware attack that targeted Netgain’s domain controllers, which manage networks of

thousands of servers. Included in the ransomware attack was the PII and PHI provided to

Netgain by certain of its clients. Shortly thereafter, Netgain began emailing its clients that it




3
    https://netgaincloud.com/about-us/ (last accessed May 26, 2021).
4
    Id.
                                                5
             CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 6 of 27




was going to shut down data centers in an effort to isolate the ransomware and rebuild the

affected systems.

       18.     In December 2020, Netgain began notifying its clients their information may

have been compromised in the ransomware attack.

       19.     For example, in March 2021, Apple Valley Clinic notified nearly 158,000

patients that on “December 2, 2020, we were notified by Netgain that its systems had been

compromised by a cyberattack.” It was only on “January 29, 2021 after the Netgain systems

were restored” that Netgain sent a “confirmation that the data involved in the cyberattack

contained patient data.”5

       20.     Additional notifications went out, in a Notification Letter to other Netgain

clients such as Woodcreek Provider Services, LLC. Netgain reported “a security incident

that involved unauthorized access to portions of the Netgain environment which Netgain had

discovered in late November 2020 but may have occurred as early as September 2020.” The

cyber criminals launched a ransomware attack, encrypting a portion of Netgain’s internal

systems and a subset of the PII and PHI of Netgain’s clients. In response, Netgain reported

it took measures to contain the threat, including disabling external and internal network

pathways and taking client services offline.6




5
  https://www.applevalleymedicalcenter.com/contents/press-release (last accessed May 26,
2021).
6
  https://agportal-s3bucket.s3.amazonaws.com/uploadedfiles/Another/
Supporting_Law_Enforcement/WoodcreekProviderServicesLLC.2021-02-17.pdf (last
accessed May 26, 2021).
                                                6
             CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 7 of 27




       21.     Various notices have indicated the stolen PII and PHI included full names,

dates of birth, bank account and routing numbers, Social Security numbers, driver’s license

numbers, medical records, health insurance policy numbers, and employee health

information. Plaintiff Reichert’s notice indicated the data involved in the “cyberattack on

Netgain’s system included the following types of personal information: names, dates of birth,

social security numbers, bank account and routing numbers, patient billing information and

medical information, such as medical symptoms and diagnoses.”

       22.     Although Plaintiff’s notice apprised her that the breach was known at least by

December 2, 2020, she was not sent notice of it until March 26, 2021. Plaintiff was not able

to take action to secure her PII/PHI and mitigate any associated risks or harm until over four

months after the breach occurred.

               1.    Data Breaches Lead to Identity Theft and Cognizable Injuries.

       23.     The personal, health, and financial information of consumers, such as

Plaintiff’s and Class members’, is valuable and easily commoditized.

       24.     The ramifications of Defendant’s failure to keep Plaintiff’s and Class

members’ PII and PHI secure are severe. Identity theft occurs when someone uses another’s

personal and financial information such as that person’s name, account number, Social

Security number, driver’s license number, date of birth, and/or other information, without

permission, to commit fraud or other crimes.

       25.     According to industry experts, one out of four data breach notification

recipients become a victim of identity fraud.



                                                7
               CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 8 of 27




         26.     Stolen PII/PHI is often trafficked on the “dark web,” a heavily encrypted part

of the Internet that is not accessible via traditional search engines. Law enforcement has

difficulty policing the “dark web” due to this encryption, which allows users and criminals

to conceal identities and online activity.

         27.     Once PII and PHI is sold, it is often used to gain access to various areas of the

victim’s digital life, including bank accounts, social media, credit card, and tax details. This

can lead to additional PII being harvested from the victim, as well as PII from family, friends,

and colleagues of the original victim.

         28.     Indeed, Defendant has specifically recognized “The Real Cost of Data Breach

for Financial Services” in a recent March 3, 2020 Netgain Blog post by Kris Tufto.

Recognizing that aside from healthcare data, financial services data “proves to be some of

the most valuable data.”7 Netgain recognized that hacking and malware “remain the primary

cause of data breaches” which continue to grow and that the average cost for an organization

is approximately $8.18 million in direct and indirect costs.8 Failure to heed to its own data

security warnings, Defendant has failed to adequately secure its own clients’ data, including

Plaintiff’s and Class members’ PII and PHI.

         29.     According to the FBI’s Internet Crime Complaint Center (IC3) 2019 Internet

Crime Report, Internet-enabled crimes reached their highest number of complaints and dollar

losses that year, resulting in more than $3.5 billion in losses to individuals and business

victims.


7
    https://netgaincloud.com/blog/how-costly-is-a-data-breach/ (last accessed May 26, 2021)
8
    Id.
                                                  8
             CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 9 of 27




       30.     Further, according to the same report, “rapid reporting can help law

enforcement stop fraudulent transactions before a victim loses the money for good.”

Defendant did not rapidly report to Plaintiff and Class members that their PII and PHI had

been stolen.

       31.     Victims of identity theft also often suffer embarrassment, blackmail, or

harassment in person or online, and/or experience financial losses resulting from fraudulently

opened accounts or misuse of existing accounts.

       32.     Data breaches facilitate identity theft as hackers obtain consumers’ PII and

thereafter use it to siphon money from current accounts, open new accounts in the names of

their victims, or sell consumers’ PII and PHI to others who do the same.

       33.     Moreover, in light of the current COVID-19 pandemic, Plaintiff’s sensitive

information could be used to fraudulently obtain any emergency stimulus or relief payments

or any additional forms monetary compensation, unemployment and/or enhanced

unemployment benefits.

       34.     Victims of identity theft often suffer indirect financial costs as well, including

the costs incurred due to litigation initiated by creditors and in overcoming the many

obstacles they face in obtaining or retaining credit.

       35.     In addition to out-of-pocket expenses that can exceed thousands of dollars for

the victim of new account identity theft, and the emotional toll identity theft can take, some

victims have to spend a considerable time repairing the damage caused by the theft of their

PII and PHI. Victims of new account identity theft will likely have to spend time correcting

fraudulent information in their credit reports and continuously monitor their reports for future

                                                9
             CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 10 of 27




inaccuracies, close existing bank/credit accounts, open new ones, and dispute charges with

creditors.

       36.      Further complicating the issues faced by victims of identity theft, data thieves

may wait years before attempting to use the stolen PII and PHI. To protect themselves,

Plaintiff and Class members (and the business entities whose information was breached) will

need to be remain vigilant against unauthorized data use for years or even decades to come.

       37.      The FTC has also recognized that consumer data is a new (and valuable) form

of currency. In a recent FTC roundtable presentation, another former Commissioner, Pamela

Jones Harbour, underscored this point: Most consumers cannot begin to comprehend the

types and amount of information collected by businesses, or why their information may be

commercially valuable. Data is currency.

       38.      Recognizing the high value consumers place on their PII and PHI, many

companies now offer consumers an opportunity to sell this information to advertisers and

other third parties. The idea is to give consumers more power and control over the type of

information they share and who ultimately receives the information. And, by making the

transaction transparent, consumers—not criminals—will be compensated.9

       39.      Consumers place a high value on their PII and a greater value on their PHI, in

addition to the privacy of same. Research shows how much consumers value their data

privacy, and the amount is considerable.



9
 See Steve Lohr, You Want My Personal Data? Reward Me for It, N. Y. Times, July 18,
2010, available at http://www.nytimes.com/2010/07/18/business/18unboxed.html (last
accessed May 26, 2021).
                                                10
          CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 11 of 27




       40.    By virtue of the Data Breach here and unauthorized release and disclosure of

the PII and PHI of Plaintiff and the Class, Defendant has deprived Plaintiff and the Class of

the substantial value of their PII and PHI, to which they are entitled. As previously alleged,

Defendant failed to provide reasonable and adequate data security, pursuant to and in

compliance with industry standards and applicable law.

       41.    As a cybersecurity expert, Defendant is aware of the potential harm caused by

this data theft, and even offers cyber security best practices tips.10 In fact, in a March 24,

2021 blog entitled “What we learned as a ransomware victim – so you don’t become one,”

Netgain’s Vice President of Client Operations, Patrick Williamson admits Netgain identified

“additional opportunities to strengthen our security posture in a continuous journey with an

ongoing commitment to ensure this remains top-of- mind.”11 Netgain, as a company profiting

from its cybersecurity expertise and services, understands better than most how important

data security is and the ongoing nature of maintaining the latest technology and protocols for

cyber security.

       42.    According to the Federal Trade Commission (“FTC”), unauthorized PII and

PHI disclosures wreak havoc on consumers’ finances, credit history and reputation, and can

take time, money and patience to resolve the fallout.12


10
   See Kris Tufto, How Costly is a Data Breach, available at
https://netgaincloud.com/blog/how-costly-is-a-data-breach/ (last accessed May 26, 2021).
11
    See What we learned as a ransomware victim – so you don’t become one, available at
https://netgaincloud.com/blog/what-we-learned-as-a-ransomware- victim-so-you-dont-
become-one/ (last accessed May 26, 2021).
12
    See Taking Charge, What to Do If Your Identity is Stolen, FTC, at 3 (2012), available at
http://www.consumer.ftc.gov/articles/pdf-0009-taking-charge.pdf (last accessed May 26,
2021).
                                              11
          CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 12 of 27




       43.     Identity theft associated with data breaches is particularly pernicious because

the information is made available, and has usefulness to identity thieves, for an extended

period of time after it is stolen.

       44.     As a result, victims suffer immediate and long-lasting exposure and are

susceptible to further injury over the passage of time.

       45.     Even absent any adverse use, consumers suffer injury from the simple fact that

information associated with their financial accounts and identity has been stolen. When such

sensitive information is stolen, accounts become less secure and the information once used

to sign up for bank accounts and other financial services is no longer as reliable as it had

been before the theft. Thus, consumers must spend time and money to re-secure their

financial position and rebuild the good standing they once had in the financial community.

       46.     As a direct and proximate result of Defendant’s wrongful actions or omissions

here, resulting in the Data Breach and the unauthorized release and disclosure of Plaintiff’s

and other Class members’ PII and PHI, Plaintiff and the other Class members have suffered,

and will continue to suffer, ascertainable losses, economic damages, and other actual injury

and harm, including, inter alia, (i) the untimely and inadequate notification of the Data

Breach, (ii) the resulting immediate increased risk of future ascertainable losses, economic

damages and other actual injury and harm, (iii) the opportunity cost and value of lost time

they must spend to monitor their financial accounts and other accounts—for which they are

entitled to compensation; and (iv) out-of-pocket expenses for securing identity theft

protection and other similar necessary services.



                                              12
          CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 13 of 27




       47.    Plaintiff Reichert received treatment at an Allina Health Clinic, the Apple

Valley Clinic, which used Defendant as a third-party hosting provider.

       48.    According to the Notice, Plaintiff’s PHI, stored on Defendant’s system was

determined to be impacted.

                     CLASS DEFINITION AND ALLEGATIONS

       49.    Plaintiff bring this class action pursuant to Fed. R. Civ. P. 23(a), 23(b)(2), and

23(b)(3), individually and on behalf of all members of a nationwide class:

              All persons residing in the United States who had their PII
              and/or PHI hosted by Netgain compromised as a result of the
              Data Breach.

Excluded from the Class is: (i) Defendant and its officers, directors, affiliates, parents, and

subsidiaries; (ii) the Judge presiding over this action; and (iii) any other person or entity

found by a court of competent jurisdiction to be guilty of initiating, causing, aiding or

abetting the criminal activity occurrence of the Data Breaches.

       50.    Certification of Plaintiff’s claims for class-wide treatment is appropriate

because Plaintiff can prove the elements of her claims on class-wide bases using the same

evidence as would be used to prove those elements in individual actions asserting the same

claims.

       51.    The members of the Class are so numerous that joinder of all members of the

Class is impracticable. Plaintiff is informed and believes that the proposed Class includes

hundreds of thousands of Defendant’s customers who have been damaged by Defendant’s

conduct as alleged herein. The precise number of Class members is unknown to Plaintiff but

may be ascertained from Defendant’s records.
                                               13
          CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 14 of 27




       52.    This action involves common questions of law and fact, which predominate

over any questions affecting individual Class members. These common legal and factual

questions include, but are not limited to, the following:

              a. whether Defendant engaged in the wrongful conduct alleged herein;

              b. whether the alleged conduct constitutes violations of the laws asserted;

              c. whether Defendant owed Plaintiff and the other Class members a duty to

                  adequately protect their PII and PHI;

              d. whether Defendant breached its duty to protect the personal and financial

                  data of Plaintiff and the other Class members;

              e. whether Defendant knew or should have known about the inadequacies of

                  their data protection, storage, and security;

              f. whether Defendant failed to use reasonable care and commercially

                  reasonable methods to safeguard and protect Plaintiff’s and the other Class

                  members’ PI and /PHI from unauthorized theft, release, or disclosure;

              g. whether the proper data security measures, policies, procedures and

                  protocols were in place and operational within Defendant’s offices;

              h. whether Defendant had the proper computer systems to safeguard and

                  protect Plaintiff’s and the other Class members’ PII and PHI from

                  unauthorized theft, release or disclosure;

              i. whether Defendant breached its promise to keep Plaintiff’s and the Class

                  members’ PII and PHI safe and to follow federal data security protocols;

              j. whether Defendant’s conduct was the proximate cause of Plaintiff’s and the
                                               14
          CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 15 of 27




                  other Class members’ injuries;

              k. whether Defendant took reasonable measures to determine the extent of the

                  Data Breach after it was discovered;

              l. whether Plaintiff and the other Class members suffered ascertainable and

                  cognizable injuries as a result of Defendant’s conduct;

              m. whether Plaintiff and the other Class members are entitled to recover actual

                  damages and/or statutory damages; and

              n. whether Plaintiff and the other Class members are entitled to other

                  appropriate remedies, including injunctive relief.

       53.    Defendant engaged in a common course of conduct giving rise to the claims

asserted by Plaintiff on behalf of herself and the other Class members. Individual questions,

if any, pale by comparison, in both quality and quantity, to the numerous common questions

that dominate this action.

       54.    Plaintiff’s claims are typical of the claims of the members of the Class.

 All Class members were subject to the Data Breach and had their PII accessed by and/or

 disclosed to unauthorized third parties. Defendant’s misconduct impacted all Class

 members in a similar manner.

       55.    Plaintiff will fairly and adequately protect the interests of the members of the

Class, have retained counsel experienced in complex consumer class action litigation, and

intend to prosecute this action vigorously. Plaintiff has no adverse or antagonistic interests

to those of the Class.



                                              15
          CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 16 of 27




       56.     A class action is superior to all other available means for the fair and efficient

adjudication of this controversy. The damages or other financial detriment suffered by

individual Class members are relatively small compared to the burden and expense that

would be entailed by individual litigation of their claims against Defendant. It would thus be

virtually impossible for the Class members, on an individual basis, to obtain effective redress

for the wrongs done to them. Individualized litigation would create the danger of inconsistent

or contradictory judgments arising from the same set of facts and would also increase the

delay and expense to all parties and the courts. By contrast, the class action device provides

the benefits of adjudication of these issues in a single proceeding, ensures economies of scale

and comprehensive supervision by a single court, and presents no unusual management

difficulties under the circumstances here.

                              FIRST CAUSE OF ACTION
                                        Negligence
                     (On Behalf of Plaintiff and the Nationwide Class)

       57.     Plaintiff restates and realleges all proceeding factual allegations above and

hereafter as if fully set forth herein.

       58.     Upon gaining access to the PII and PHI of Plaintiff and members of the Class,

Defendant owed to Plaintiff and the Class a duty of reasonable care in handling and using

this information and securing and protecting the information from being stolen, accessed, and

misused by unauthorized parties. Pursuant to this duty, Defendant was required to design,

maintain, and test their security systems to ensure that these systems were reasonably secure

and capable of protecting the PI and /PHI of Plaintiff and the Class. Defendant further owed

to Plaintiff and the Class a duty to implement systems and procedures that would detect a

                                               16
          CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 17 of 27




breach of their security systems in a timely manner and to timely act upon security alerts

from such systems.

       59.    Defendant owed this duty to Plaintiff and the other Class members because

Plaintiff and the other Class members compose a well-defined, foreseeable, and probable

class of individuals whom Defendant should have been aware could be injured by

Defendant’s inadequate security protocols. Defendant actively solicited clients who

entrusted Defendant with Plaintiff’s and the other Class members’ PII and PHI when

obtaining and using IT services and products. To facilitate these services, Defendant used,

handled, gathered, and stored the PII and PHI of Plaintiff and the other Class members.

Attendant to Defendant’s solicitation, use and storage, Defendant knew of its inadequate and

unreasonable security practices with regard to their computer/server systems and also knew

that hackers and thieves routinely attempt to access, steal and misuse the PII and PHI that

Defendant actively solicited from clients who entrusted Defendant with Plaintiff and the

other Class members data. As such, Defendant knew a breach of its systems would cause

damage to its clients and Plaintiff and the other Class members. Thus, Defendant had a duty

to act reasonably in protecting the PII and PHI of its clients.

       60.    Defendant also owed a duty to timely and accurately disclose to its clients and

Plaintiff and the other Class members, the scope, nature, and occurrence of the Data Breach.

This disclosure is necessary so Plaintiff and the other Class members can take appropriate

measures to avoid unauthorized use of their PII and PHI, accounts, cancel and/or change

usernames and passwords on compromised accounts, monitor their accounts to prevent

fraudulent activity, contact their financial institutions about compromise or possible

                                               17
          CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 18 of 27




compromise, obtain credit monitoring services, and/or take other steps in an effort to mitigate

the harm caused by the Data Breach and Defendant’s unreasonable misconduct.

       61.    Defendant breached its duty to Plaintiff and the other Class members by failing

to implement and maintain security controls that were capable of adequately protecting the

PII/PHI of Plaintiff and the other Class members.

       62.    Defendant also breached its duty to timely and accurately disclose to the

clients, Plaintiff and the other Class members, that their PII and PHI had been or was

reasonably believed to have been improperly accessed or stolen.

       63.    Defendant’s negligence in failing to exercise reasonable care in protecting the

PII and PHI of Plaintiff and the other Class members is further evinced by Defendant’s

failure to comply with legal obligations and industry standards, and the delay between the

date of the Data Breach and the time when the Data Breach was disclosed.

       64.    The injuries to Plaintiff and the other Class members were reasonably

foreseeable to Defendant because laws and statutes, and industry standards require

Defendant to safeguard and protect its computer systems and employ procedures and controls

to ensure that unauthorized third parties did not gain access to Plaintiff’s and the other Class

members’ PII and PHI.

       65.    The injuries to Plaintiff and the other Class members also were reasonably

foreseeable because Defendant knew or should have known that systems used for

safeguarding PII and PHI were inadequately secured and exposed consumer PII and PHI to

being breached, accessed, and stolen by hackers and unauthorized third parties. As such,



                                               18
          CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 19 of 27




Defendant’s own misconduct created a foreseeable risk of harm to Plaintiff and the other

Class members.

       66.    Defendant’s failure to take reasonable steps to protect the PII and PHI of

Plaintiff and the other members of the Class was a proximate cause of their injuries because

it directly allowed thieves easy access to Plaintiff’s and the other Class members’ PII and

PHI. This ease of access allowed thieves to steal PII and PHI of Plaintiff and the other Class

members, which could lead to dissemination in black markets through the “dark web.”

       67.    As a direct proximate result of Defendant’s conduct, Plaintiff and the other

Class members have suffered theft of their PII and PHI. Defendant allowed thieves access to

Class members’ PII and PHI, thereby decreasing the security of Class members’ financial

and health accounts, making Class members’ identities less secure and reliable, and

subjecting Class members to the imminent threat of identity theft. Not only will Plaintiff and

the other members of the Class have to incur time and money to re-secure their bank accounts

and identities, but they will also have to protect against identity theft for years to come.

       68.    Defendant’s conduct warrants moral blame because Defendant actively

solicited its services to its clients, wherein it used, handled and stored the PII and PHI of

Plaintiff and the other Class members without disclosing that its security was inadequate and

unable to protect the PII and PHI of Plaintiff and the other Class members. Holding

Defendant accountable for its negligence will further the policies embodied in such law by

incentivizing larger IT service providers to properly secure sensitive consumer information

and protect the consumers who rely on these companies every day.



                                               19
           CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 20 of 27




                                SECOND CAUSE OF ACTION
                                    NEGLIGENCE PER SE
                        (On Behalf of Plaintiff and the Nationwide Class)

       69.     Plaintiff restates and realleges all proceeding factual allegations above and

hereafter as if fully set forth herein.

       70.     Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting

commerce” including, as interpreted and enforced by the FTC, the unfair act or practice by

companies such as Netgain for failing to use reasonable measures to protect PII/PHI. Various

FTC publications and orders also form the basis of Netgain’s duty.

       71.     Netgain violated Section 5 of the FTC Act by failing to use reasonable

measures to protect PII/PHI and not complying with the industry standards. Netgain’s

conduct was particularly unreasonable given the nature and amount of PII/PHI it obtained

and stored and the foreseeable consequences of a data breach.

       72.     Netgain’s violation of Section 5 of the FTC Act constitutes negligence per se.

       73.     Plaintiff and Class members are consumers within the class of persons Section

5 of the FTC Act was intended to protect.

       74.     Moreover, the harm that has occurred is the type of harm that the FTC Act was

intended to guard against. Indeed, the FTC has pursued over fifty enforcement actions against

businesses which, as a result of their failure to employ reasonable data security measures and

avoid unfair and deceptive practices, caused the same harm suffered by Plaintiff and Class

members.

       75.     As a direct and proximate result of Netgain’s negligence, Plaintiff and Class

members have been injured as described herein and throughout this Complaint, and are

                                               20
          CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 21 of 27




entitled to damages, including compensatory, punitive, and nominal damages, in an amount

to be proven at trial.

                              THIRD CAUSE OF ACTION
                             DECLARATORY JUDGMENT
                      (On Behalf of Plaintiff and the Nationwide Class)

       76.     Plaintiff restates and realleges all proceeding allegations above and hereafter

as if fully set forth herein.

       77.     Under the Declaratory Judgment Act, 28 U.S.C. §§ 2201, et seq., this Court is

authorized to enter a judgment declaring the rights and legal relations of the parties and grant

further necessary relief. Furthermore, the Court has broad authority to restrain acts, such as

here, that are tortious and violate the terms of the federal and state statutes described in this

Complaint.

       78.     An actual controversy has arisen in the wake of the Data Breach regarding

Plaintiff’s and Class members’ PII and PHI, including whether Netgain is currently

maintaining data security measures adequate to protect Plaintiff’s and Class members from

further data breaches that compromise their PII and PHI. Plaintiff alleges that Netgain’s data

security measures remain inadequate. Furthermore, Plaintiff continues to suffer injury as a

result of the compromise of her PII and PHI and remains at imminent risk that further

compromises of her PII and PHI will occur in the future.

       79.     Under its authority under the Declaratory Judgment Act, this Court should enter

a judgment declaring, among other things, the following:




                                               21
          CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 22 of 27




              a.      Netgain owes a legal duty to secure consumers’ PII and PHI and to

       timely notify consumers of a data breach under the common law, and Section 5 of the

       FTC Act; and

              b.      Netgain continues to breach this legal duty by failing to employ

       reasonable measures to secure consumers’ PII and PHI.

       80.    This Court also should issue corresponding prospective injunctive relief

requiring Netgain to employ adequate security protocols consistent with law and industry

standards to protect consumers’ PII and PHI.

       81.    If an injunction is not issued, Plaintiff and Class members will suffer

irreparable injury, and lack an adequate legal remedy, in the event of another data breach at

Netgain. The risk of another such breach is real, immediate, and substantial. If another breach

at Netgain occurs, Plaintiff and Class members will not have an adequate remedy at law

because many of the resulting injuries are not readily quantified and they will be forced to

bring multiple lawsuits to rectify the same conduct.

       82.    The hardship to Plaintiff and Class members if an injunction does not issue

exceeds the hardship to Netgain if an injunction is issued. Plaintiff and Class members will

likely be subjected to substantial identity theft and other damage. On the other hand, the cost

to Netgain of complying with an injunction by employing reasonable prospective data

security measures is relatively minimal, and Netgain has a pre-existing legal obligation to

employ such measures.

       83.    Issuance of the requested injunction will not disserve the public interest. To the

contrary, such an injunction would benefit the public by preventing another data breach at

                                               22
          CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 23 of 27




Netgain, thus eliminating the additional injuries that would result to Plaintiff and consumers

whose PII/PHI would be further compromised.

                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually, and on behalf of all others similarly situated,

respectfully requests that the Court enter an order:

              a. Certifying the Class as requested in this Complaint;

              b. Appointing Plaintiff as Class Representative and undersigned counsel as

                 Class Counsel;

              c. Finding that Defendant engaged in the unlawful conduct as alleged in this

                 Complaint;

              d. Enjoining Defendant’s conduct and requiring Defendant to implement

                 proper data security practices, specifically:

                     i.     prohibiting Defendant from engaging in the wrongful and
                            unlawful acts described herein;

                     ii.    requiring Defendant to protect, including through encryption, all
                            data collected through the course of its business in accordance
                            with all applicable regulations, industry standards, and federal,
                            state or local laws;

                     iii.   requiring Defendant to delete, destroy, and purge the PII and
                            PHI of Plaintiff and the Class members unless Defendant can
                            provide to the Court reasonable justification for the retention
                            and use of such information when weighed against the privacy
                            interests of Plaintiff and the Class members;

                     iv.    requiring Defendant to implement and maintain a
                            comprehensive Information Security Program designed to
                            protect the confidentiality and integrity of the personal
                                              23
CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 24 of 27




                 identifying information of Plaintiff’s and the Class members’
                 PII/PHI;

         v.      prohibiting Defendant from maintaining Plaintiff’s and the
                 Class members’ PII and PHI on a cloud-based database;

         vi.     requiring Defendant to engage independent third-party security
                 auditors/penetration testers as well as internal security personnel
                 to conduct testing, including simulated attacks, penetration tests,
                 and audits on Defendant’s systems;

         vii.    on a periodic basis, and ordering Defendant to promptly correct
                 any problems or issues detected by such third-party security
                 auditors;

         viii.   requiring Defendant to engage independent third-party security
                 auditors and internal personnel to run automated security
                 monitoring;

         ix.     requiring Defendant to audit, test, and train its security
                 personnel regarding any new or modified procedures;

         x.      requiring Defendant to segment data by, among other things,
                 creating firewalls and access controls so that if one area of
                 Defendant’s network is compromised, hackers cannot gain
                 access to other portions of Defendant’s systems;

         xi.     requiring Defendant to conduct regular database scanning and
                 securing checks;

         xii.    requiring Defendant to establish an information security training
                 program that includes at least annual information security
                 training for all employees, with additional training to be
                 provided as appropriate based upon the employees’ respective
                 responsibilities with handling PII and PHI, as well as protecting
                 the PII/PHI of Plaintiff and the Class members;

         xiii.   requiring Defendant to routinely and continually conduct
                 internal training and education, and on an annual basis to inform
                 internal security personnel how to identify and contain a breach

                                   24
CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 25 of 27




                when it occurs and what to do in response to a breach;

         xiv.   requiring Defendant to implement a system of tests to assess its
                respective employees’ knowledge of the education programs
                discussed in the preceding subparagraphs, as well as randomly
                and periodically testing employees’ compliance with
                Defendant’s policies, programs, and systems for protecting PII
                and PHI;

         xv.    requiring Defendant to implement, maintain, regularly review,
                and revise as necessary a threat management program designed
                to appropriately monitor Defendant’s information networks for
                threats, both internal and external, and assess whether
                monitoring tools are appropriately configured, tested, and
                updated;

         xvi.   requiring Defendant to meaningfully educate all Class members
                about the threats that they face as a result of the loss of their
                confidential PII to third parties, as well as the steps affected
                individuals must take to protect themselves;

         xvii. requiring Defendant to implement logging and monitoring
               programs sufficient to track traffic to and from Defendant’s
               servers;

         xviii. for a period of 10 years, appointing a qualified and independent
                third-party assessor to conduct a SOC 2 Type 2 attestation on an
                annual basis to evaluate Defendant’s compliance with the terms
                of the Court’s final judgment, to provide such report to the Court
                and to counsel for the class, and to report any deficiencies with
                compliance of the Court’s final judgment;

         xix.   requiring Defendant to design, maintain, and test its computer
                systems to ensure that PII/PHI in its possession is adequately
                secured and protected;

         xx.    requiring Defendant to disclose any future data breaches in a
                timely and accurate manner;



                                  25
          CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 26 of 27




                     xxi.    requiring Defendant to implement multi-factor authentication
                             requirements;

                     xxii. requiring Defendant’s employees to change their passwords on
                           a timely and regular basis, consistent with best practices; and

                     xxiii. requiring Defendant to provide lifetime credit monitoring and
                            identity theft repair services to Class members.

              e. Awarding Plaintiff and Class members damages;

              f. Awarding Plaintiff and Class members pre-judgment and post- judgment

                  interest on all amounts awarded;

              g. Awarding Plaintiff and the Class members reasonable attorneys’ fees, costs,

                  and expenses; and

              h. Granting such other relief as the Court deems just and proper.

                                JURY TRIAL DEMANDED

       Plaintiff Susan Reichert, on behalf of herself individually and the putative Class,

demands a trial by jury on all issues so triable.




                                               26
        CASE 0:21-cv-01300-ECT-LIB Doc. 1 Filed 05/28/21 Page 27 of 27




                                           Respectfully submitted,

                                           CHESTNUT CAMBRONNE PA


Dated: May 28, 2021                        By: s/ Bryan L. Bleichner
                                           Bryan L. Bleichner (MN #0326689)
                                           Jeffrey D. Bores (MN #227699)
                                           Christopher P. Renz (MN #0313415)
                                           17 Washington Ave. N., Suite 300
                                           Minneapolis, MN 55401
                                           Telephone: (612) 339-7300
                                           Fax: (612) 336-2940
                                           bbleichner@chestnutcambronne.com
                                           jbores@chestnutcambronne.com
                                           crenz@chestnutcambronne.com

                                           Nathan D. Prosser (MN #0329745)
                                           Anne T. Regan (MN #0333852)
                                           HELLMUTH & JOHNSON PLLC
                                           8050 West 78th Street
                                           Edina, MN 55439
                                           Telephone: 952-941-4005
                                           Facsimile: 952-941-2337
                                           nprosser@hjlawfirm.com
                                           aregan@hjlawfirm.com

                                           Terence R. Coates*
                                           Justin C. Walker*
                                           MARKOVITS, STOCK & DEMARCO, LLC
                                           3825 Edwards Road, Suite 650
                                           Cincinnati, OH 45209
                                           Phone: (513) 651-3700
                                           Fax: (513) 665-0219
                                           bmarkovits@msdlegal.com
                                           tcoates@msdlegal.com


                                           ATTORNEYS FOR PLAINTIFF

                                           *Pro Hac Vice Forthcoming



                                      27
